Name: Commission Regulation ( EEC ) No 513/92 of 28 February 1992 re-establishing the levying of customs duties on products falling within CN codes 6401, 6402, 6404 and 6405 90 10, originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation ( EEC ) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 55/88 Official Journal of the European Communities 29 . 2. 92 COMMISSION REGULATION (EEC) No 513/92 of 28 February 1992 re-establishing the levying of customs duties on products falling within CN codes 6401 , 6402, 6404 and 6405 90 10 , originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN codes 6401 , 6402, 6404 and 6405 90 10, originating in Thailand, the individual ceilings were fixed respectively at ECU 1 213 000 and 3 126 000 ; whereas, on 5 February 1992, imports of these products into the Community origina ­ ting in Thailand reached the ceilings in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Thailand, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), as last amended by Regulation (EEC) No 282/92 (3), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATIONWhereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Article 1 As from 3 March 1992 the levying of customs duties, suspended for 1992 pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Thailand : Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of Order No CN code Description 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics 10.0680 6404 Footwear with outer soles of rubber, plastics, leather or composi ­ tion leather, and uppers of textiles materials 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . 0 OJ No L 31 , 7. 2. 1992, p . 1 . 29. 2. 92 Official Journal of the European Communities No L 55/89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Christiane SCRIVENER Member of the Commission